DETAILED ACTION
Response to Arguments
	In response to Applicant’s argument that the amended independent claims overcome the teachings of Bao, Examiner respectfully disagrees.
	Claim one as currently amended states the following:
generating augmented data by data-augmenting at least some data of training data or at least some data of data input to a convolutional layer included in a learner, by adding, to the data, noise which achieves a degree of a blur depending on a size of a sliding window of the convolutional layer; and learning the learner using the training data and the augmented data. (Emphasis added). 

	According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all. In Kustom Signals, Inc. v. Applied Concepts, Inc., 264 F.3d 1326, 60 (Fed. Cir. 2001), the Court was tasked with claim construction when deciding whether Appellee infringed on Appellant’s patent.  Independent claims 1, 16, and 20 of Appellant’s patent contained the term “or” which Appellant argued should have been interpreted as meaning “both” rather than a choice between either one or more of two alternatives. Id. The Court disagreed and agreed with the district court’s construction of the term "or" to mean a choice between either one of two alternatives, but not both. Id. 
	Bao teaches the claim limitation of generating augmented data by data-augmenting at least some data of training data. Namely, Bao details this on page 2752 by stating the following: 
We further show that the images synthesized from our model can be used for data augmentation for training better face recognition mode…[w]e experiment with two data augmentation strategies: 1) generating more images for existing identities in the training datasets; 2) generating new identities by mixing different identities. We test these two kinds of data augmentation methods. For 1), we randomly generate about 200 images per person, totaling 100k images. For 2), we create 5k new identities by randomly mixing the label of three different existing identities, and generate 100 images for each new identity. For both strategies, the generated images are combined with the Facescrub dataset to train a face recognition model.

	Accordingly, the 35 U.S.C. § 102 rejection is not withdrawn and the 35 U.S.C. §112(b) rejection has been withdrawn due to Applicant’s amendments. 
	 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-077055, filed on 04/12/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao, Jianmin, et al. "CVAE-GAN: fine-grained image generation through asymmetric training." Proceedings of the IEEE international conference on computer vision. (2017)(“Bao”).
Regarding claim 1, Bao  teaches a non-transitory computer-readable recording medium(Bao, pg., 2750, left-column, “The model is implemented using the deep learning toolbox Torch…[w]e conduct experiments on three datasets: FaceScrub, 102 Category Flower and CUB-200 dataset. We perform category conditioned image generation for all methods. For each dataset, all methods are trained with all the data in that dataset.”) with a machine learning program recorded therein for enabling a computer to perform processing, comprising: generating augmented data by data-augmenting at least some data of training data or at least some data of data input to a convolutional layer included in a learner, by adding, to the data, noise which achieves a degree of blur depending on a size of a sliding window of the convolutional layer(Bao, pg. 2752, left-column, “For 1), we randomly generate about 200 images per person, totaling 100k images… the generated images are combined with the Facescrub dataset to train a face recognition model.”)1; and learning the learner using the training data and the augmented data(Bao, pg. 2752, left-column, “For 1), we randomly generate about 200 images per person, totaling 100k images… the generated images are combined with the Facescrub dataset to train a face recognition model.”).  
Regarding claim 2, Bao teaches the non-transitory computer-readable recording medium according to claim 1, wherein the generating augmented data includes generating the augmented data by data-augmenting data of an intermediate layer of the learner using a filter corresponding to a size depending on details of the processing of the convolutional layer(Bao, pg. 2751, As Algorithm 1 details in line  4:                         
                            z
                            ←
                            E
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            r
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            c
                                        
                                        
                                            r
                                        
                                    
                                
                            
                             
                        
                    ie. the encoder network takes as input the real data sample and category/class and outputs the latent representation, and then in line 6:                         
                            
                                
                                    x
                                
                                
                                    f
                                
                            
                            ←
                            G
                            (
                            z
                            ,
                             
                            
                                
                                    c
                                
                                
                                    r
                                
                            
                            )
                        
                    ie. the generator takes as input the latent representation and category/class and outputs the generated image/augmented data & see also Bao, pg. 2750, left-column, “In our experiments, the encoder network E is a GoogleNet…The category information and the image is merged at the last FC layer of the E network. The G network consists of 2 fully-connected layers, followed by 6 deconv layers with 2-by-2 upsampling. The convolution layers have 256, 256, 128, 92, 64 and 3 channels with filter size of 3 × 3, 3 × 3, 5 × 5, 5 × 5, 5 × 5, 5 × 5.”).  
Regarding claim 3, Bao teaches the non-transitory computer-readable recording medium according to claim 1, wherein the generating augmented data includes generating the augmented data by data-augmenting data of an input layer of the learner using a filter corresponding to a size depending on details of the processing of the convolutional layer (Bao, pg. 2751, right-column, see also fig. 7, “In this part, we show that our model can also be applied to image inpainting. We first randomly corrupt a 50 × 50 patch of an original 128 × 128 image x (Fig.7b), and then feed it to the E network to obtain a latent vector z, then we can synthesize an image x′by G(z, c) where c is the class label, then we update the image by the following equation, i.e., x = M ⊙ x′+ (1 −M) ⊙ x, where M is the binary mask for the corrupted patch, and ⊙ denotes the element-wise product. So (1 − M) ⊙ x is the uncorrupted area in the original image. The inpainting results are shown in Figure 7 (c).” Bao teaches we update the image by the following equation, i.e., x = M ⊙ x′+ (1 −M) ⊙ x, where M is the binary mask for the corrupted patch and (1 − M) ⊙ x is the uncorrupted area in the original image (i.e. augmented data by data-augmenting data of an input layer of the learner using the filter)).  
Referring to independent claims 7 and 13, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 8-9 they are rejected on the same basis as dependent claims 2-3 since they are analogous claims.
Referring to dependent claims 14-15 they are rejected on the same basis as dependent claims 2-3 since they are analogous claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.